DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 02/10/2022 which has amendments to the claims and arguments related to the previous rejection. The reply has been entered and considered.

Response to Arguments
Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and withdraws the 35 USC § 112 (b) rejection.
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowability below.

Allowable Subject Matter
Claims 1 - 6 and 8 - 13 are allowed.

Regarding independent claim 1, although combined Manson and IEEE Sensors teach a fluid sensor which determines a fluid velocity based on input data from sample and hold comparators, a microprocessor which controls the sample and hold comparators that ultimately control fed back to a heater control circuit which maintains a temperature within an upper and lower threshold, the microprocessor additionally times a heat on and off time to determine a ratio of heat on and off related to fluid flow thus determines when to stop timing heat on and off, the microprocessor further determines an error in flow measurement; Manson and IEEE Sensors do not teach applicant’s sensing apparatus which determines a sensor failure by comparing a determined cooling off time and a reference time. Furthermore, no other prior art can be found to motivate or teach applicant’s fluid sensing apparatus including the failure determining unit performs the determination of the failure by comparing the falling time with a reference time, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 13, although combined Manson and IEEE Sensors teach a method for detecting a fluid sensor failure including controlling sample and hold comparators that ultimately control fed back to a heater control circuit which maintains a temperature within an upper and lower threshold, timing a heat on and off time to determine a ratio of heat on and off related to fluid flow thus determines when to stop timing heat on and off and determining an error in flow measurement; Manson and IEEE Sensors do not teach applicant’s method of determining a sensor failure by comparing a determined cooling off time and a reference time. Furthermore, no other prior art can be found to motivate or  teach applicant’s fluid sensing the determination of the failure is performed by comparing the falling time with a reference time, in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856